Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dwyer J.), rendered September 30, 2010, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257 [2011]; People v Ramos, 7 NY3d 737 [2006]).
The defendant’s contention concerning the duration of certain orders of protection survives his valid waiver of his right to appeal (see People v Smith, 83 AD3d 1213 [2011]; People v Allen, 64 AD3d 1190, 1191 [2009]; People v Victor, 20 AD3d 927, 928 [2005]). The defendant, however, failed to preserve this contention for appellate review, since he neither raised this issue at sentencing nor moved to amend the final orders of protection on this ground (see CPL 470.05 [2]; People v Nieves, 2 NY3d 310, 316-318 [2004]; People v Remington, 90 AD3d 678, 679 [2011]; People v Foster, 87 AD3d 299, 304 [2011]; People v Maxineau, 78 AD3d 732, 732 [2010]; People v Langhorne, 60 AD3d 867 [2009]), and we decline to review it in the exercise of our interest of justice jurisdiction. Mastro, J.P., Rivera, Roman and Sgroi, JJ., concur.